Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

Claim 1-7, 9, 11-14, 16, 18-20, 23, 27-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent Claims 1, 16, 19, for the prior art of record, specifically the prior art Rafii et al. (US-20180114264-A1) teaches a process of 3D modeling by aligning 3D images from 2D images. The prior art Gudmundson et al. (US-20120093367-A1) teaches using scanner to scan through the objects that are inside of the packaging process when dealing with 3D modeling.  Additional prior arts Sheffield et al. (US 10,192,115 B1) teaches handling 3D modeling and continuously update the 3D model by tracking scanned data that moved. However, none of the prior art cited alone or in combination provides motivation to teach limitation “identifying one or more points of a part of the three-dimensional digital model of the physical object that move via at least one of a flexing movement or a hinging movement based on the received scanning data”. Therefore, applicant's argument is persuasive.
Regarding dependent Claims 2-7, 9, 11-14, 18, 20, 23, 27-29, they are allowable due to their dependency to the independent Claims 1, 16, 19 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669. The examiner can normally be reached 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YuJang Tswei/Primary Examiner, Art Unit 2619